DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior of record neither teaches nor suggests: ommunication circuitry to: receive, from an edge device, a first communication providing a request for an Al inferencing operation, wherein the request includes data to conduct the Al inferencing operation, the data including: a specification of an Al inferencing model, and contextual data; transmit, to a remote computing system, a second communication providing a request to execute a selected implementation of the Al inferencing model at the remote computing system; receive, from the remote computing system, a third communication providing inferencing results in response to the request to execute the selected implementation of the Al inferencing model; and transmit, to the edge device, a fourth communication providing the inferencing results; memory including executable instructions; and processing circuitry, which when executing  the instructions, cause the processing circuitry to: process the request for the Al inferencing operation provided in the first communication; select, in response to the request, an implementation of the Al inferencing model at the remote computing system from among a plurality of implementations of the Al inferencing model, based on the specification and the contextual data, wherein the implementations operate on respective hardware configurations at the remote computing system, and wherein the specification of the Al inferencing model includes a model identifier identifying an Al inferencing model use the second communication to initiate execution of the selected implementation of the Al inferencing model at hardware of the remote computing system; obtain the inferencing results received from the remote computing system with the third communication, wherein the inferencing results are produced from the execution of the selected implementation of the Al inferencing model at the remote computing system; and use the fourth communication to provide the inferencing results obtained from the gateway computing device to the edge device; wherein the gateway computing device is connected via a network to the edge device and the remote computing system (claims 1-7) obtaining, with the processor circuitry, a request received from an edge device for an Al inferencing operation, wherein the request includes: a specification of an Al inferencing model, and contextual data, to conduct the Al inferencing operation, wherein the specification of the Al inferencing model includes a model identifier identifying an Al inferencing model; selecting, with the processor circuitry, an implementation of the Al inferencing model from among a plurality of implementations of the Al inferencing model based on the specification and the contextual data, wherein the implementations operate on respective hardware configurations at a remote computing system; initiating, with the processor circuitry, an execution of the selected implementation of the Al inferencing model at hardware of the remote computing system; obtaining, with the processor circuitry, inferencing results received from the remote computing system, wherein the inferencing results are produced from the execution of the selected implementation of the Al inferencing model at the remote computing system; and providing, with the processor circuitry, the inferencing results from the computing device to the edge device (claims 8-16) a plurality of instructions adapted for processing contextualized artificial intelligence (AI) inferencing, wherein the instructions, responsive to being executed with processor circuitry of a computing machine, cause the processor circuitry to perform operations comprising: obtaining, with the processor circuitry, a request received from an edge device for an Al inferencing operation, wherein the request includes data to conduct the Al inferencing operation, the data including: a specification of an Al inferencing model, and contextual data, wherein the specification of the Al inferencing model includes a model identifier identifying an Al inferencing model; selecting, with the processor circuitry, an implementation of the Al inferencing model from among a plurality of implementations of the Al inferencing model based on the specification and the contextual data, wherein the implementations operate on respective hardware configurations at a remote computing system; initiating, with the processor circuitry, execution of the selected implementation of the Al inferencing model at hardware of the remote computing system; obtaining, with the processor circuitry, inferencing results from the remote computing system, wherein the inferencing results are produced from the execution of the selected implementation of the Al inferencing model at the remote computing system; and providing, with the processor circuitry, the inferencing results from the computing machine to the edge device (claims 17-23).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817